
	

113 HR 4310 IH: Ready to Work Act
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4310
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Brady of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To direct the Secretary of Labor to issue implementing regulations for drug testing under State
			 unemployment compensation programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ready to Work Act.
		2.Deadline to issue regulations
			(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall
			 issue a final rule to carry out section 303(l)(1)(A)(ii) of the Social
			 Security Act.
			(b)Special rule if interim rule not issued after 180 daysIf the Secretary of Labor has not issued an interim final rule to carry out such section as of the
			 date that is 180 days after the date of the enactment of this Act, the
			 final rule required to be issued under subsection (a) shall provide that,
			 for purposes of such section, the State agency charged with the
			 administration of the State unemployment compensation law shall determine
			 whether an occupation regularly conducts drug testing.
			
